DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Election/Restrictions
Newly amended claim 21, and its dependents, claims 28 and 29, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21 previously recited: “The method
However, claim 21 as presently amended now recites: “A method for producing a tetrahydrocannabinol extract with a purity for THC greater than 95 wt% by performing a liquid-liquid centrifugal partition chromatography step on a tetrahydrocannabinol extract obtained from the method of claim 1,” (Claims filed 4/26/2021; emphasis added). As presently constructed claim 21 is drawn to method which comprises a lone step of performing a centrifugal partition chromatography on a THC extract. The claim does state that the extract is obtained from the method of claim 1, i.e. the short path distillation of claim 1. However, claim 21 frames said extract as a product by process limitation. Product by process limitations are not limited in to the manipulations of recited steps, only to the structure (or in this case, the composition), implied thereby (see MPEP 2113).
A person having ordinary skill in the art of distillation will recognize that substantially identical distillations can be carried out at a variety of different pressures. Specifically, a particular distillation can be carried out at lower or higher temperatures by lowering or raising the pressure respectively. For at least this reason, it is clear that the extract produced by the method of claim 1 can also be produced by different methods, e.g. methods having different operating temperatures and pressures. In addition, it is expected that said extract could be obtained through entirely different methods, i.e. methods which comprise distillations other than short path vacuum distillation.
In view of the above, it is clear that claim 21, and its dependents 28 and 29 as presently drafted, does not actually incorporate the method of claim 1, and is drawn to a method which can be fully carried out independently of the method in claim 1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21, 28, and 29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Applicant has amended claims 1, 2, 4-6, and 21, canceled claims 22-24 and added claims 25-29. As discussed above, claims 21, 28, and 29 are withdrawn from consideration.
As detailed above, the amendments to the claims have necessitated withdrawal of claims 21, 28, and 29, as a result of election by original presentation. 
The amendments to the claims have necessitated new rejections under 112(b). See 112(b) rejections below for details.  
The amendments to the claims have necessitated new rejections under 103. See 103 rejections below for details.

Applicant has made amendments to the specification. Said amendments are accepted.
The amendments to the specification have overcome the objections to the specification.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/26/2022, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/26/2022, with respect to the 103 rejections have been fully considered, but are moot, as they do not apply to the combination of references relied upon in the new 103 rejections below. See 103 rejections below for details. 

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for producing a residue-free extract enriched in tetrahydrocannabinol and depleted from other cannabinoids from a cannabis extract, by performing one short-path vacuum distillation on the cannabis extract to obtain the tetrahydrocannabinol-enriched extract, wherein the short-path vacuum distillation is performed at a pressure in the range of 0.001 to 1 mbar and a temperature in the range of 180 to 20 degrees Celsius.” 
Claim 1 can be characterized as either: 
1) being comprised merely of a preamble and reciting no active method steps; or 
2) being comprised of the preamble language “A method for producing a residue-free extract enriched in tetrahydrocannabinol and depleted from other cannabinoids from a cannabis extract,” and the active method step of “performing one short-path vacuum distillation on the cannabis extract to obtain the tetrahydrocannabinol-enriched extract, wherein the short-path vacuum distillation is performed at a pressure in the range of 0.001 to 1 mbar and a temperature in the range of 180 to 20 degrees Celsius,” wherein the word “by” functions as a transitional phrase.
Examiner personally prefers the second characterization of claim 1, but believes that either would be reasonable. In either case, claim 1 lacks any transitional phrase which clearly defines whether or not the recited claim language is open or exclusionary. Therefore, it is unclear if claim 1 should be treated as excluding any additional steps.
The language Applicant uses in amended claim 1, e.g. the limitation of “one short-path vacuum distillation” as opposed to the previously recited “one or more short-path vacuum distillations”, suggests Applicant is attempting to exclude additional steps from the claimed method. However, there is nothing in the claims which would clearly exclude the presence of additional steps. Examiner notes that the use of “by” as a transitional phrase is non-standard. Thus, there is no legally established way of treating the use of “by” as a transitional phrase. Regardless, there is nothing about the word “by” which suggests that use thereof as a transitional phrase would result in an exclusionary claim.
Because there is nothing in claim 1 which clearly limits the claim only to recited steps, claim 1 has been treated as open, i.e. not excluding additional steps, for the purposes of examination. 
If Applicant wishes for claim 1 to be exclusionary, i.e. limited only to recited steps, the claim should be amended to use the “consisting of” transitional phrase.
However, Applicant should be aware that, because claim 1 recites only one step, amending claim 1 so as to be exclusionary would not preclude a single analogous step within a prior art method from anticipating or rendering obvious the method of claim 1, even if said prior art method included steps before and/or after said analogous step.
Claim 1 recites “A method for producing a residue-free extract enriched in tetrahydrocannabinol and depleted from other cannabinoids from a cannabis extract,” in lines 1-2 (emphasis added).
It is unclear what is meant by the phrase “depleted from other cannabinoids from a cannabis extract”. In particular it is unclear: 1) what is required by the phrase “depleted from other cannabinoids”, and 2) what is the scope of the term “other cannabinoids”.
With regard to “depleted from other cannabinoids”, it is unclear what conditions must be met for a substance to be “depleted from other cannabinoids”. In the context of claim 1, one could interpret a mixture that is “depleted from other cannabinoids” to be: 1) a mixture that has a lesser amount of “other cannabinoids”, e.g. in terms of mass, relative to the cannabis extract; 2) a mixture which has a lower concentration of “other cannabinoids”, e.g. in terms of mass percent, relative to the cannabis extract; 3) a mixture which contains a relatively small amount of “other cannabinoids”, e.g. in terms of mass percent, relative to the amount of THC contained therein; 4) a mixture which contains a relatively small amount of “other cannabinoids”, e.g. in terms of mass percent, relative to the total amount of mixture; 5) a mixture which contains substantially none of said “other cannabinoids”, etc. Each of the forgoing interpretations lead to significant differences in the claimed method and the THC enriched extract obtained thereby.
With regard to the term “other cannabinoids” it is unclear if the term “other cannabinoids” refers to all other cannabinoids besides THC, or if “other cannabinoids” merely to a plurality of cannabinoids which are not THC. Thus, it is unclear if the method of claim 1 requires that the THC enriched extract be depleted of all other cannabinoids, or just some other cannabinoids. 
For the purposes of examination, the effect of the phrase “depleted from other cannabinoids” has been interpreted broadly.
Applicant should amend claim 1 to clarify the scope of “depleted from other cannabinoids” as appropriate.
Claims 2, 3, 6, 17, and 25 are rejected due to their dependency on indefinite claim 1.
Claim 4 recites “A method for producing an extract enriched in tetrahydrocannabinol and completely depleted in other cannabinoids, by performing a short-path vacuum distillation in a short-path evaporator coupled or connected to a distillation column or a separating column at a pressure of 5-10 mbar and at a temperature of 200 to 230 degrees Celsius.”
Claim 4 can be characterized as either: 
1) being comprised merely of a preamble and reciting no active method steps; or 
2) being comprised of the preamble language “A method for producing an extract enriched in tetrahydrocannabinol and completely depleted in other cannabinoids,” and the active method step of “performing a short-path vacuum distillation in a short-path evaporator coupled or connected to a distillation column or a separating column at a pressure of 5-10 mbar and at a temperature of 200 to 230 degrees Celsius,” wherein the word “by” functions as a transitional phrase.
Examiner personally prefers the second characterization of claim 4, but believes that either would be reasonable. In either case, claim 4 lacks any transitional phrase which clearly defines whether or not the recited claim language is open or exclusionary. Therefore, it is unclear if claim 4 should be treated as excluding any additional steps.
The language Applicant uses in amended claim 4 suggests Applicant is attempting to exclude additional steps from the claimed method. However, there is nothing in the claims which would clearly exclude the presence of additional steps. Examiner notes that the use of “by” as a transitional phrase is non-standard. Thus, there is no legally established way of treating the use of “by” as a transitional phrase. Regardless, there is nothing about the word “by” which suggests that use thereof as a transitional phrase would result in an exclusionary claim.
Because there is nothing in claim 4 which clearly limits the claim only to recited steps, claim 1 has been treated as open, i.e. not excluding additional steps, for the purposes of examination. 
If Applicant wishes for claim 4 to be exclusionary, i.e. limited only to recited steps, the claim should be amended to use the “consisting of” transitional phrase.
However, Applicant should be aware that, because claim 4 recites only one step, amending claim 4 so as to be exclusionary would not preclude a single analogous step within a prior art method from anticipating or rendering obvious the method of claim 4, even if said prior art method included steps before and/or after said analogous step.
Claim 4 recites “A method for producing an extract enriched in tetrahydrocannabinol and completely depleted in other cannabinoids,” in lines 1-2 (emphasis added).
It is unclear what is meant by the phrase “completely depleted in other cannabinoids”. In particular, the scope of the term “other cannabinoids” is unclear.
It is clear that the term “completely depleted” means completely devoid, i.e. such that “completely depleted in other cannabinoids” means completely devoid of said “other cannabinoids”. 
However, it is unclear if the term “other cannabinoids” refers to all other cannabinoids besides THC, or if “other cannabinoids” merely to a plurality of cannabinoids which are not THC. Thus, it is unclear if the method of claim 1 requires that the THC enriched extract be depleted of all other cannabinoids, or just some other cannabinoids. 
For the purposes of examination, the limitation “other cannabinoids” has been interpreted broadly.
Applicant should amend claim 1 to clarify the scope of “depleted from other cannabinoids” as appropriate.
Claim 4 recites “A method for producing an extract enriched in tetrahydrocannabinol and completely depleted in other cannabinoids, by performing a short-path vacuum distillation in a short-path evaporator coupled or connected to a distillation column or a separating column at a pressure of 5-10 mbar and at a temperature of 200 to 230 degrees Celsius.” (emphasis added).
It is unclear if this method actually requires that a distillation/separation process be carried out in the distillation/separating column. Furthermore, the relationship between the short path evaporator and the distillation/separating column is unclear. 
Strictly speaking, based on the language used in the claim, claim 4 merely requires that the method include performing short-path vacuum distillation in a short path evaporator, wherein the short path evaporator happens to be coupled to a distillation column or a separating column, but said distillation column or a separating column is not used in the claimed method. However, it seems unlikely, in view of Applicant’s disclosure, and other claims (e.g. claim 1), that a short path vacuum distillation would be able to achieve complete depletion of other cannabinoids without the use of the column. In view of the forgoing, is seems likely that the claim is intended to be drawn to a method of carrying out short path evaporation in a short path evaporator and carrying out distillation/separation in a distillation/separation column in fluid communication with the short path evaporator. 
On the other hand, the portions of Applicant’s specification relevant to the embodiment of claim 4 (Page 8 Line 33-Page 9 Line 8) suggest that the coupled distillation/separating column actually takes part in the short path evaporation. In other words, said portions of Applicant’s specification suggest that coupled/connected distillation/separating column is actually a component of the short path evaporator. Indeed, Examiner has seen such short path evaporators having an integral distillation/separating column, e.g. short path evaporators comprised of a boiling flask, a glass fractionation column disposed above and connected to the outlet of the flask, and a condenser connected to an outlet of the fractionation column. This relationship between the evaporator and the column implies that the short path evaporation step is carried out using both the evaporator and the column. In view of the forgoing, is seems likely that the claim is intended to be drawn to a method of carrying out short path evaporation in a short path evaporator having a distillation/separation column integrally disposed therein.
However, further aspects of the present Application contradict both of the above interpretations. Specifically, claim 5 recites that “the short-path vacuum distillation is performed using the separating column,”. This limitation of claim 5 is itself indefinite (see rejection of claim 5 below). Regardless, said limitation suggests that the short-path evaporator and the distillation/separating column are one in the same, i.e. that the short path evaporator simply is the separating column rather than being a discreet device that has been coupled or connected thereto. In view of the forgoing, is seems likely that the claim is intended to be drawn to a method of carrying out short path evaporation in a distillation column. 
For the purposes of examination, the relationship between the short-path evaporator and the separating/distillation column has been interpreted broadly. The device used to carry out the short-path distillation has also been interpreted broadly, i.e. as being the short-path evaporator and/or the distillation/separating column.
Applicant should amend claim 4 to clarify as appropriate.
Claim 4 recites “A method for producing an extract enriched in tetrahydrocannabinol and completely depleted in other cannabinoids, by performing a short-path vacuum distillation in a short-path evaporator coupled or connected to a distillation column or a separating column at a pressure of 5-10 mbar and at a temperature of 200 to 230 degrees Celsius.” (emphasis added).
It is unclear if the claimed pressure and temperature conditions are the conditions which are maintained within the short-path evaporator, or if said conditions are those maintained in the distillation/separating column.
The language of claim 4 suggests that the claimed pressure and temperature conditions are those which are maintained in the distillation/separating column.
Applicant’s disclosure on the other hand, suggests that said conditions are those maintained in the short-path evaporator. Furthermore, the portions of Applicant’s specification relevant to the embodiment of claim 4 (Page 8 Line 33-Page 9 Line 8) suggest that the coupled distillation/separating column actually takes part in the short path evaporation. In other words, said portions of Applicant’s specification suggest that coupled/connected distillation/separating column is actually a component of the short path evaporator. Indeed, Examiner has seen such short path evaporators having an integral distillation/separating column, e.g. short path evaporators comprised of a boiling flask, a glass fractionation column disposed above and connected to the outlet of the flask, and a condenser connected to an outlet of the fractionation column.
In view of the above, for the purposes of examination, the temperature conditions of claim 4 have been interpreted broadly as being the temperature conditions within the short path evaporator and/or the distillation/separating column.
Applicant should amend claim 4 to clarify as appropriate. 
Claims 5, 26, and 27 are rejected due to their dependency on indefinite claim 4.
Claim 5 recites “wherein the short-path vacuum distillation is performed using the separating column”.
As written, this limitation suggests that the short path distillation of claim 5 is carried out only in the separating column, and not in the short-path evaporator. This is of course, in direct contradiction of the limitations in claim 4, which require that the short path distillation be carried out in the short-path evaporator.
For the purposes of examination, the relationship between the short-path evaporator and the separating/distillation column has been interpreted broadly. The device used to carry out the short-path distillation has also been interpreted broadly, i.e. as being the distillation/separating column and the short-path evaporator, or merely the distillation/separating column.
Applicant should amend claim 5 to clarify as appropriate. 
Claim 5 recites “wherein the short-path vacuum distillation is performed using the separating column”.
Claim 5 merely recites carrying out the short path distillation using the “separating column”, whereas independent claim 4 recites the presence of a “a distillation column or a separating column” (emphasis added). In other words, based on the language of claim 4, the presence of a separating column is an optional alternative to a distillation column. There is nothing in claim 5 which expressly requires the presence of a separation column. Thus, it seems that claim 5, drawn entirely to aspects of the optional separation column, is itself entirely optional. Examiner finds it unlikely that this would be Applicant’s intention.
For the purposes of examination, claim 5 has been interpreted as being non-optional.
Applicant should amend claim 5 to clarify as appropriate. 
Claim 5 recites “wherein the short-path vacuum distillation is performed using the separating column and the length of the separating column is at least 2.50 m.” Examiner understands the claimed “separating column” to be a vapor liquid contacting column (e.g. a distillation column) comprising packing or trays. A review of Applicant’s specification (page 8 Lines 8-21) indicates that Applicant envisions the same device as the “separating column”.
Short path distillation is defined as “a technique that involves vaporized compounds traveling a short distance, only a few centimeters, from an evaporator surface to a condenser surface,” (Górak “Distillation: Operation and Applications”, Chapter 9, section 9.1, page 368). While it is known to use small glass separating columns (fractionation/distillation columns) in short path distillation, said columns are much shorter in length than 2.50 m. In a distillation carried out in a column 2.50 meters long, vapor would travel far beyond a few centimeters. Thus, a person having ordinary skill in the art would find it unreasonable to characterize a distillation carried out in a column having a length of 2.50m as being a short path.
In view of the above, it seems that Applicant uses the term “short-path distillation” in a manner inconsistent with its accepted meaning, at least in the context of claim 5.
For the purposes of examination, claimed “short-path distillation” processes have been interpreted as including any vacuum distillation process carried out in a distillation/separating column.
Applicant can overcome this rejection by: 1) amending the claims to clearly and explicitly define what is meant by their use of the term “short path distillation”; 2) providing persuasive and objective evidence proving that a distillation carried out in a distillation/separating column 2.50 m in length could be considered by a person having ordinary skill in the art to be a short-path distillation process, and clearly describing in what way(s) a short-path vacuum distillation column is different from a mere vacuum distillation column; or 3) amending claim 5 so as to no longer require that a short path distillation be carried out in the 2.50 meter separating column.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly et al. (US 2002/0039785), hereafter referred to as Elsohly, in view of Górak (“Distillation: Operation and Applications”; Note: this document was previously referenced by the name “Andrzej”) and Repka et al. (“Temperature Stability and Bioadhesive Properties of Δ9-Tetrahydrocannabinol Incorporated Hydroxypropylcellulose Polymer Matrix Systems”), hereafter referred to as Repka.
With regard to claim 1: Elsohly teaches a method of producing an extract enriched in THC from a cannabis extract by performing a vacuum distillation (fractional distillation) on the cannabis extract (collected fraction) to obtain the THC enriched extract, wherein the vacuum distillation is performed at a pressure of 0.08-0.1 mmHg (approximately 0.11-0.13 mbar) and a temperature of 172-180 °C (Example 2, paragraphs [0025]-[0029]).
The THC enriched extract (major fraction) is depleted in other cannabinoids at least in the sense that the concentration of other cannabinoids therein is necessarily much lower than the THC concentration of 89 wt % (Example 2, paragraph [0029]).
The THC enriched extract (major fraction) is necessarily residue free, at least in the sense that it is free of the remaining fractions from which the extract (major fraction) was separated by the distillation, wherein said remaining fractions constitute a residue. 
Elsohly is silent to the distillation be carried out in the temperature range of 180-200 °C. 
However, a person having ordinary skill in the art would recognize that temperature is a result effective variable in distillation processes. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Furthermore, a person having ordinary skill in the art would recognize that a distillation can be performed at higher or lower temperature by raising and or lowering the pressure at which it is performed.  The claimed temperature range of 180-200 °C appends (overlaps at one end point) the taught temperature range of 172-180 °C. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). The taught pressure range lies inside the claimed pressure range of 0.001-1 mbar, with a significant portion of the claimed temperature range being above the taught range. 
In view of the forgoing, a person having ordinary skill in the art would have a greater than reasonable expectation that the distillation of Elsohly could be successfully carried out at slightly higher pressure, i.e. a pressure higher than 0.1 mmHg (~0.13 mbar), but still well inside the claimed range of 0.001-1 mbar, and a somewhat higher temperature, i.e. a temperature in the range of 180-200 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Elsohly by altering the operating pressure and operating temperature thereof, i.e. such that the operating pressure is greater than 0.13 mbar and less than 1 mbar, and such that the operating temperature is in the range of 180-200 °C, in order to obtain a predictably functional method distilling the THC extract of Elsohly to obtain the THC enriched extract of Elsohly.
Modified Elsohly is silent to the vacuum distillation being a short path distillation. 
However, short path distillation is well understood to have certain advantages. For example, Górak teaches that short path distillation is well suited to distilling substances which are unstable at high temperatures (Chapter 9, section 9.1, page 368). Furthermore, it is known in the art that THC is susceptible to decomposition by heat and oxidation (See Repka: final paragraph of “Introduction” [Page 3]). Thus, a person having ordinary skill in the art would recognize that it would be beneficial to distill THC extracts like that of Elsohly using short path distillation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Elsohly in view of Górak and Repka by carrying out the vacuum distillation as a short-path vacuum distillation, in order to protect the THC against thermal decomposition. 
With regard to claim 3: Modified Elsohly does not explicitly teach that the length of the short path between the evaporator wall and the condenser is between 0.5 and 10 cm.
However, it is well known in the art that the path between the evaporator and the condenser in short path evaporators is very short, typically only a few centimeters, hence the name “short path evaporator” (For evidence see Górak section 9.1, page 368).
Furthermore, it is known that the shortness of said path in short path evaporators is advantageous, as it allows for substances to be distilled while only being exposed to elevated temperatures for a very short time, making short path distillation ideal for distillation of temperature sensitive substances (For evidence see Górak section 9.1, page 368). Therefore, it is clear that the length of the path is a result effective variable in short path evaporators. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Were it not already the case, it would have been obvious to one of ordinary skill in the art to further modify Elsohly in view of Górak by optimizing the length of the path between the evaporator wall and the condenser in the short path evaporator of Elsohly, i.e. such that the length of said path were between 0.5 and 10 cm, in order to obtain a short path evaporator having a desirably short path, i.e. such that the substances being distilled are distilled while only being exposed to elevated temperatures for a very short time.
With regard to claim 6: The short-path vacuum distillation in modified Elsohly is performed on the extract formed in Example 2, which can be considered to be a “first primary extract”, in that said extract is the first and only (and therefore primary) extract obtained in Example 2 (Elsohly: Example 2, Paragraphs [0025]-[0029]). Said first primary extract comprises 28.76% THC (Elsohly: Paragraph [0026]). 

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly in view of Górak and Repka, as applied to claim 1 above, and in further view of Fernandez Cid et al. (US 2015/0126754), hereafter referred to as Fernandez Cid.
With regard to claim 2: Modified Elsohly does not explicitly teach that the short-path vacuum distillation is carried out in a short path evaporator. However, it is arguable that said short-path vacuum distillation, by virtue of being a short-path distillation, is necessarily carried out in a short path evaporator.
Regardless, as discussed in the rejection of claim 1 above, the vacuum distillation in modified Elsohly is carried out as a short-path vacuum distillation in order to protect the THC against thermal decomposition. Thus, a person having ordinary skill in the art would recognize that it would be desirable for said short-path vacuum distillation to be carried out using a device which was capable of supporting/achieving short path distillation. Short-path evaporators are well known in the art as devices which are suitable for carrying out short path distillation. 
Furthermore, it is known in the art to distill cannabis extracts by short path distillation using a short path evaporator. For example, Fernandez Cid teaches a method of preparing a THC enriched extract (THC isolate) (abstract) by a method comprising steps of thin/wiped film evaporation (paragraphs [0035]-[0040]), wherein the wiped film evaporation is preferably carried out in a short-path wiped film evaporator (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Elsohly in view of Fernandez Cid by carrying out the short path distillation in a short-path evaporator, e.g. a short-path wiped film evaporator, in order to carry out the method of modified Elsohly using a device which is actually capable of performing short-path evaporation. 
With regard to claim 17: Modified Elsohly does not explicitly teach that the length of the short path between the evaporator wall and the condenser is between 0.5 and 10 cm.
However, it is well known in the art that the path between the evaporator and the condenser in short path evaporators is very short, typically only a few centimeters, hence the name “short path evaporator” (For evidence see Górak section 9.1, page 368).
Furthermore, it is known that the shortness of said path in short path evaporators is advantageous, as it allows for substances to be distilled while only being exposed to elevated temperatures for a very short time, making short path distillation ideal for distillation of temperature sensitive substances (For evidence see Górak section 9.1, page 368). Therefore, it is clear that the length of the path is a result effective variable in short path evaporators. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Were it not already the case, it would have been obvious to one of ordinary skill in the art to further modify Elsohly in view of Górak by optimizing the length of the path between the evaporator wall and the condenser in the short path evaporator of Elsohly, i.e. such that the length of said path were between 0.5 and 10 cm, in order to obtain a short path evaporator having a desirably short path, i.e. such that the substances being distilled are distilled while only being exposed to elevated temperatures for a very short time.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly in view of Górak and Repka, as applied to claim 6 above, and in further view of Thomas (US 2018/0078874).
With regard to claim 25: Modified Elsohly is silent to the first primary extract being produced by CO2 extraction of cut and comminuted cannabis plant materials.
However, it is known in the art to form THC extracts using CO2 extraction to extract THC from cannabis plant material. For example, Thomas teaches a method for extracting oil from a plant material (abstract), wherein the extracted oil may be THC (paragraph [0003]), the plant material may be cannabis (paragraph [0003]), the extraction gas may be a reducing gas such as CO2 (paragraph [0054]), and wherein the plant material may be comminuted (ground) (paragraph [0055]). The process of comminuting (grinding) the plant material is understood to transform the plant material into a state which would qualify as, not only comminuted, but also cut, i.e. broken into small pieces. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Elsohly in view of Thomas by replacing the means by which Elsohly obtains the first primary extract with a method of CO2 extraction from cut and comminuted cannabis plant materials, in order to obtain a predictably functional method wherein a THC extract is obtained and subjected to purification, i.e. by distillation. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The YouTube video uploaded by “FarmerJoeParker” titled “Clips from short path distillation class @opensourcesteel” (URL: https://www.youtube.com/watch?v=0xh5liVaWpY) teaches a method of producing a THC enriched extract from a cannabis extract using short path vacuum distillation, wherein the short-path distillation is carried out in a short-path evaporator (for a view of the short path evaporator, see time stamp 0:20) having a distillation/separating column (for a close up view of the distillation/separating column, see time stamp 0:48) coupled thereto, i.e. such that the distillation/separating column is an integral part of the short-path evaporator, the method comprising a step of carrying out short path vacuum distillation at an operating temperature of 209 °C to separate a THC fraction (see time stamp 4:11-5:35), the method further comprising a step of carrying out short path vacuum distillation at what sounds (based on the dialogue in the video) to be an operating temperature of 210 °C to separate a “Final THC fraction” (see time stamp 6:11-), wherein said “Final THC fraction” presumably is depleted of compounds other than THC.
The process of FarmerJoeParker’s video bears many similarities to the process of Applicant’s Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772